DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Response to Amendment
3. 	This communication is in response to the RCE filed on 02/22/2022. The Examiner has acknowledged the amended Claims1, 2, 5, 8, 9, 12, 15, 16 and 19. No claims have been cancelled or added. Claims 1-20 are pending and Claims 1-20 are rejected.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 02/22/2022 have been fully considered but they are not persuasive and/or now moot in view of the new ground of rejection necessitated by Applicant's amendment. 

5.	With respect to the nonstatutory double patenting rejection, applicant requests that, “the rejection be held in abeyance until the claims are otherwise indicated as allowable.” Applicant’s maintained.

6.	Applicant’s arguments [REMARKS Pages: 8-10], with respect to the rejection under 35 U.S.C. 103 of Claims 1-20, have been fully considered but they are not persuasive or moot in view of the new ground of rejection necessitated by the applicant's amendment.
	Applicant argues, [REMARKS Page: 9], that “the Office Action alleges that paragraph 0040 of Jayanti discloses initiating execution of an operating system kernel call. Applicant respectfully disagrees. The cited portion of the reference refer to "perform[ing] a remedial action for the non-compliance," and "remedial action 716 [that] may include locking a remote device identified as non-compliance."
However, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., an operating system kernel call) is not recited in the rejected claim(s).  Therefore, applicant’s arguments are moot. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues, [REMARKS Page: 9] that “the cited art fails to disclose, teach, or suggest "initiating, by the client device, execution of a local command on the client device in response to retrieving a command from a command queue, the local command comprising a routine for restricting access to the hard disk storage device of the client device without user interaction."

Applicant’s arguments,[REMARKS Page: 10], with respect to independent claims 8 and 15 and dependent claims 2-7, 9-14 and 16-20 are based on applicant’s arguments with respect to claim 1 and rejected using the same rationales as discussed in Claim 1 and dependency.
Applicant’s amendment necessitated a new ground of rejection.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application (16/411,712) Claim:
Conflicting Patent (US 10326841 B2) Claim:
1. A method, comprising: 






determining, by a client device, that a status of the 

client device violates a compliance rule associated 

with operation of the client device, the client device 

comprising an operating system that lacks an 

application native to the operating system for 

remotely effecting a complete data wipe of a storage 

device of the client device; 

removing, by the client device, access to enterprise resources accessible via the server;


in response to determining that the client device 

violates the compliance rule, sending, by the client 

device, the status to a server; and 

























initiating, by the client device, execution of a local 

command on the client device in response to 

retrieving a command from a command queue, the 

local command comprising a routine for restricting 

access to the hard disk storage device of the client 

device without user interaction.


2. The method of claim 1, wherein the local

command comprises: a routine for issuing a 

control code to a driver of the storage device of the 

client device.






4. The method of claim 1, wherein the client device 

includes an agent application configured to receive 

a command.



3. The method of claim 1, further comprising: 

storing, by the client device, the compliance rule on

the client device.



5. The method of claim 1, wherein the client device 

executes an agent application that initiates 

execution of the local command.




6. The method of claim 1, further comprising: 

retrieving, by the client device, instruction code 

from a restricted access data store in the client 

device.


7. The method of claim 6, wherein determining that 

the client device violates the compliance rule 

comprises detecting an unauthorized attempt to 

access the restricted access data store in the client 

device.


1. A method, comprising:

determining, by at least one computing device, a 

status of a client device; 


determining, by the at least one computing device, 

whether the status of the client device violates a 

compliance rule associated with operation of the 

client device;











in response to determining that the client device 

violates the compliance rule, accessing a device 

record established by the at least one computing 

device for the client device, the device record 

comprising data specifying an operating system 

executing on the client device;


determining whether the client device lacks an 

application native to the operating system of the 

client device with an application programing 

interface (API) that supports direct communication 

with the at least one computing device for remotely 

restricting access to a hard disk storage device of 

the client device;




adding, by the at least one computing device, a

command to restrict access to the hard disk storage

device of the client device into a command queue

associated with the client device, wherein an agent 

application executed on the client device retrieves

the command from the command queue; and


in response to determining that the client device 

lacks the application, initiating, by the at least one 

computing device, execution of an operating 

system kernel call on the client device in response 

to retrieving the command from the command 

queue, the operating system kernel call comprising 

a routine for removing a boot signature from a 

master boot record of the hard disk storage

device of the client device without user interaction.




[ Jayanti: ¶ [0053], ¶ [0059], ¶ [0071], ¶ [0166]]







2. The method of claim 1, wherein the agent 

application initiates execution of the operating 

system kernel call.




[ Jayanti: ¶ [0071], ¶ [0165], ¶ [0166]]








[ Jayanti: ¶ [0157], ¶ [0090], ¶¶ [0047, 0137]]










8.	Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. (US 10326841 B2) in view of Jayanti Venkata et al. (US 2016/0088021 A1, hereinafter Jayanti) and further in view of Malik et al. (US 2013/0007245 A1, hereinafter Malik).  The table above sets forth exemplary claim(s) and mappings.  

With respect to Claims 1, 2 and 4, Claim 1 of U.S. Patent No. (US 10326841 B2) discloses all the 

limitations except for the limitations “determining, by a client device, that a status of the client device violates a compliance rule associated with operation of the client device, the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device”, “in response to determining that the client device violates the compliance rule, sending, by the client device, the status to a server”, “removing, by the client device, access to enterprise resources accessible via the server” , “initiating, by the client device, execution of a local command on the client device in response to retrieving a command from a command queue, the 
local command comprising a routine for restricting access to the hard disk storage device of the client device without user interaction.”, and wherein the local command comprises: a routine for issuing a control code to a driver of the storage device of the client device.
However, Jayanti teaches based on a compliance policy (e.g., the compliance policy identified at step 902, , a non-compliance of a remote device may be detected…, Device information obtained (e.g., device synchronization) from the remote device may be assessed to determine whether the state of the remote device and/or use of the remote device matches a non-compliance identified in the compliance policy (Jayanti: ¶ [0157], also see ¶ [0047]), device access management system 120 may automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance (Jayanti: ¶ [0040], also see ¶ [0071]), an action to remedy a noncompliance may include preventing access to use of the remote device with the enterprise computer system or altering registration of the remote device to access the enterprise computer system (Jayanti: ¶ [0013]), remedial actions may include, without limitation, preventing access to use of endpoint device 380 with an enterprise system…, Endpoint device 380 may perform a remedial action 358 in response to the message received from device access management system 120 (Jayanti: ¶ [0100], See also Fig. 2 – 204, 120, 150), server 1012 may be adapted to run one or more services or software applications such as services and applications that may implement a device access management system for managing compliance of remote devices (Jayanti: ¶ [0165]), one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008 (Jayanti: ¶ [0166]). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the teachings of U.S. Patent No. (US 10326841 B2)  in view of Jayanti. One would have been motivated to do so if a non-compliance does not match any of the non-compliances in 
However, it is noted that Claim 1 of U.S. Patent No. (US 10326841 B2) and Jayanti do not explicitly disclose “determining, by a client device, that a status of the client device violates a compliance rule associated with operation of the client device, the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device”. It is noted Jayanti discloses uninstalled required applications lead to non-compliance of a device. See Jayanti ¶ [0137].  Jayanti further discloses a capability of receiving messages from the remote device access management system to perform a remedial action (e.g.,wipe memory on device…) (See Jayanti ¶¶ [0036,0047]), but does not specify that an application performs the complete wipe operation. However, it is known in the art to have apps capable of performing complete data wipes of a storage device (See below: Malik ¶¶ [0038,0040]).  Hence, the uninstallation of an application that is capable of performing a complete data wipe would be a recognized variation of a remote device in Jayanti’s system, which would place the device into a noncompliant status because it would prevent the system of Jayanti from performing a remedial action (complete data wipe).
However, Malik discloses that MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]), status information can be gathered from an Android device by using an app on the phone/mobile device, which communicates with the device's OS via an API, to gather or maintain status information while running Remote procedure calls can be used by an MDM server to communicate with the app on the mobile device (Malik: ¶ [0038]), enforce policies by sending certain actions to the device, such as remote wipe actions (including erasing all information from a device, or selectively erasing a portion of the information, such as 

With respect to Claim 3, incorporating the same motivation discussed with respect to Claim 1, Jayanti further discloses that device access management system 120 may be coupled to or may include one or more data stores, e.g., data stores 160 (Jayanti: ¶ [0053]), Policies may be stored in and accessed from policy store 164 in data stores 160. Examples of policies may include, without limitation, enrollment policies, compliance policies (Jayanti: ¶ [0059]), endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions (Jayanti: ¶ [0071]), and one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008 (Jayanti: ¶ [0166]).

With respect to Claim 6, incorporating the same motivation discussed with respect to Claim 1, Jayanti further discloses endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions and/or instructions from device access management system 120…, secure container application 270 may be configured to execute one or 

With respect to Claim 7, incorporating the same motivation discussed with respect to Claim 1, Jayanti further discloses based on a compliance policy (e.g., the compliance policy identified at step 902), a non-compliance of a remote device may be detected (Jayanti: ¶ [0157]), and Non-compliances may include, for example, non-conforming password, installation of an unauthorized application, inactivity of use of a remote device, altering hardware or software on a remote device (Jayanti: ¶ [0090], also see ¶¶ [0047, 0137]).

9.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. (US 10326841 B2) in view of Jayanti Venkata et al. (US 2016/0088021 A1, hereinafter Jayanti).  

With respect to Claim 5, Claim 2 of U.S. Patent No. (US 10326841 B2) discloses all limitations of Claim 5 the instance application except for the limitations wherein the client device executes an agent application that initiates execution of the local command.
However, Jayanti teaches device access management system 120 may automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance (Jayanti: ¶ [0040]), Each of endpoint devices 210 may include a secure container application that is configured to communicate with device access management system 120 (Jayanti: ¶ [0070]), and secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120 (Jayanti: ¶ [0071]). .

10.	Claims (8, 9 and 11), (15, 16 and 18), (10, 13 and 14), and (17 and 20) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 19 of U.S. Patent No. (US 10326841 B2) in view of Jayanti Venkata et al. (US 2016/0088021 A1, hereinafter Jayanti ) and further in view of Malik et al. (US 2013/0007245 A1, hereinafter Malik).  

With respect to Claims (8, 9 and 11) and (15, 16 and 18), Claims 8 and 19 of U.S. Patent No. (US 10326841 B2) discloses all the limitations of Claims (8, 9 and 11) and (15, 16 and 18) of the instance application respectively, in combination with Jayanti and Malik, as discussed with respect to Claims 1, 2 and 4 above. Therefore, Claims (8, 9 and 11) and (15, 16 and 18) are rejected using similar rationales. Further, even though Claims 8 and 15 differ from the statutory category of Claim 1, they recite similar limitations and therefore, they are not patentably distinct from Claim 1.


 With respect to Claims (10, 13 and 14) and (17 and 20), Claims (10, 13 and 14) recite similar limitations as discussed above with respect to Claims (3, 7 and 6) and Claims (17 and 20) recite similar limitations as discussed above with respect to Claims (3 and 6). The combination of Jayanti and Malik discloses all the limitations of Claims (10, 13 and 14) as disclosed above with respect to Claims (3, 7 and 6) and discloses all the limitations of Claims (17 and 20) as disclosed above with respect to Claims (3 and 6), and therefore rejected using the same rationales as discussed above.
s 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. (US 10326841 B2) in view of Jayanti Venkata et al. (US 2016/0088021 A1, hereinafter Jayanti).

With respect to Claims 12 and 19, Claim 12 of U.S. Patent No. (US 10326841 B2) discloses all limitations of Claim 12 and 19 of the instance application except for the limitations wherein the client device executes an agent application that initiates execution of the local command. However, Jayanti discloses this feature as discussed with respect to Claim 5 above and therefore, rejected using the same rationales.
 Further, even though Claim 19 differ from the statutory category of Claim 12, Claim 19 recites similar limitations and therefore are not patentably distinct from Claim 12.

This is a nonstatutory obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation “in response to retrieving a command from a command queue, the local command comprising a routine for restricting access to the hard disk storage device of the client device without user interaction” (emphasis added).  However, there is no prior recitation of “a hard disk storage device” in the claim. There is insufficient antecedent basis for this limitation in the claim.
	Claims 8 and 15 suffer similar deficiencies and rejected using the same rationales.
	Dependent claims 2-7, 9-14 and 16-20 are rejected based upon their respective dependence from Claims 1, 8 and 15.
	Note: Applicant may overcome this rejection by changing “the hard disk storage device” to “a hard disk storage device”.
	Claim 4 recites the limitation “wherein the client device includes an agent application configured to receive a command” (emphasis added).  However, it is unclear whether the applicant is trying to refer to the same command recited in Claim 1 or a different command. There is insufficient antecedent basis for this limitation in the claim.
	Claims 11 and 18 suffer similar deficiencies and rejected using the same rationales.
Note: For the examination purposes, examiner is interpreting that the applicant is referring to the same command recited in Claim 1.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 



16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayanti Venkata et al. (US 2016/0088021 A1, hereinafter Jayanti )[As Disclosed in IDS] in view of Malik et al. (US 2013/0007245 A1, hereinafter Malik) [As Disclosed in IDS]. 


Regarding Claim 1,
Jayanti discloses a method (Jayanti: ¶ [0012] method may include identifying a compliance policy for using a remote device with an enterprise computer system), comprising: 
determining, by a client device, that a status of the client device violates a compliance rule associated with operation of the client device (Jayanti: ¶ [0157] Based on a compliance policy (e.g., the compliance policy identified at step 902, , a non-compliance of a remote device may be detected, ¶ [0165] server 1012 may be adapted to run one or more services or software applications such as services and applications that may implement a device access management system for managing compliance of remote devices that access an enterprise system, ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008), the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device  (Jayanti: ¶ [0137] Field 712 ("Non-Compliance(s)") may include information defining one or more non-compliances …, uninstalling an application (e.g., a required application) on a remote device, ¶ [0047] state of operation may indicate any of the following: when applications were installed, executed, and/or uninstalled…, a remote device may periodically synchronize ("device sync") with device access management system 120 to provide device access management system 120 with device information, ¶ [0071] secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action), ¶ [0100] remedial actions may include, without limitation, preventing access to use of endpoint device 380 with an enterprise system, clearing memory accessible endpoint device 380, ¶ [0116] include an operating system (OS) version installed on a remote device, See also ¶ [0036]); 
in response to determining that the client device violates the compliance rule, sending, by the client device, the status to a server (Jayanti: ¶ [0157] Device information obtained (e.g., device synchronization) from the remote device may be assessed to determine whether the state of the remote device and/or use of the remote device matches a non-compliance identified in the compliance policy, ¶ [0165] server 1012 may be adapted to run one or more services or software applications such as services and applications that may implement a device access management system for managing compliance of remote devices that access an enterprise system, ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008, ¶ [0047] a remote device may periodically synchronize ("device sync") with device access management system 120 to provide device access management system 120 with device information); 
removing, by the client device, access to enterprise resources accessible via the server (Jayanti: ¶ [0040] automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance,  ¶ [0010] Access to resources of
an enterprise system may be controlled based on the different levels of compliance. Access may be inhibited for those resources not permitted ¶ [0013] an action to remedy a noncompliance may include preventing access to use of the remote device with the enterprise computer system or altering registration of the remote device to access the enterprise computer system, ¶ [0100] remedial actions may include, without limitation, preventing access to use of endpoint device 380 with an enterprise system…, Endpoint device 380 may perform a remedial action 358 in response to the message received from device access management system 120, See Fig. 2 – 204, 120, 150); and 
initiating, by the client device, execution of a local command on the client device in response to retrieving a command from a command queue (Jayanti: ¶ [0096] include an instruction or a command for initiating a remedial action, ¶ [0040] automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance, ¶ [0071] endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions and/or instructions..., execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120, ¶ [0173] any necessary files for performing the functions attributed to server 1012 may be stored locally on server 1012 and/or remotely, ¶¶ [0139-0140]), the local command comprising a routine for restricting access to the hard disk storage device of the client device without user interaction (Jayanti: ¶ [0064] notification may include an instruction that causes the remote device to automatically perform a remedial action, ¶ [0096] a command for initiating a remedial action, and  ¶ [0142] a remedial action 716 may include locking a remote device identified as non-compliance, ¶¶ [0071, 0173]).
However, it is noted Jayanti does not explicitly disclose:
determining, by a client device, that a status of the client device violates a compliance rule associated with operation of the client device, the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device.  (As noted above, Jayanti discloses uninstalled required applications lead to non-compliance of a device. See Jayanti ¶ [0137].  Jayanti further discloses a capability of receiving messages from the remote device access management system to perform a 
However, Malik from the same or similar field of endeavor as the claimed invention discloses that MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]), status information can be gathered from an Android device by using an app on the phone/mobile device, which communicates with the device's OS via an API, to gather or maintain status information while running Remote procedure calls can be used by an MDM server to communicate with the app on the mobile device (Malik: ¶ [0038]), MDM system can collect status information about the mobile device and enforce policies by sending certain actions to the device, such as remote wipe actions (including erasing all information from a device, or selectively erasing a portion of the information, such as sensitive date (Malik: ¶ [0040]), if an action requires a remote wipe of the device, the action may be taken by sending a remote procedure call to the device, including sending it to an app or to the operating system of the device to carry out the responsive wipe of information (Malik: ¶ [0042]), and wiping the device back to factory settings or wiping a portion of data stored on the device when a device appears compromised or is reported missing…, limiting access can include preventing access, restricting access, preventing email access from the device; restricting access to corporate Wi-Fi, VPN etc.; restricting access to corporate documents on the device (Malik: ¶ [0031]).
(Malik: ¶ [0043]).

	
Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Jayanti and Malik discloses all the limitations of Claim 1. Jayanti further discloses wherein the local command comprises: a routine for issuing a control code to a driver of the storage device of the client device (Jayanti: ¶ [0040] device access management system 120 may automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance, ¶ [0142] a remedial action 716 may include locking a remote device identified as non-compliance, ¶ [0071]).
Malik as well discloses that status information can be gathered from an Android device by using an app on the phone/mobile device, which communicates with the device's OS via an API, to gather or maintain status information while running Remote procedure calls can be used by an MDM server to communicate with the app on the mobile device (Malik: ¶ [0038]), enforce policies by sending certain actions to the device, such as remote wipe actions (including erasing all information from a device, or selectively erasing a portion of the information, such as sensitive date (Malik: ¶ [0040]), if an action requires a remote wipe of the device, the action may be taken by sending a remote procedure call to the device, including sending it to an app or to the operating system of the device to carry out the responsive wipe of information (Malik: ¶ [0042]), limiting access can include preventing access, restricting access, preventing email access from the device;  (Malik: ¶ [0031]), and MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Jayanti and Malik discloses all the limitations of Claim 1. Jayanti further discloses storing, by the client device, the compliance rule on the client device (Jayanti: ¶ [0053] device access management system 120 may be coupled to or may include one or more data stores, e.g., data stores 160, ¶ [0059] Policies may be stored in and accessed from policy store 164 in data stores 160. Examples of policies may include, without limitation, enrollment policies, compliance policies, ¶ [0071] endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions, ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008, ¶ [0165]).

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Jayanti and Malik discloses all the limitations of Claim 1. Jayanti further discloses wherein the client device includes an agent application configured to receive a command (Jayanti: ¶ [0070] Each of endpoint devices 210 may include a secure container application that is configured to communicate with device access management system 120, ¶ [0071], ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008, also see ¶ [0165]).
Malik further discloses that status information can be gathered from an Android device by using an app on the phone/mobile device, which communicates with the device's OS via an API, to gather or maintain status information while running Remote procedure calls can be used by an MDM server to communicate with the app on the mobile device (Malik: ¶ [0038]), and MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Malik in the teachings of Jayanti. A person having ordinary skill in the art would have been motivated to do so because Android device may be configured by interaction between the MDM server and a client app on the device, which may in turn change settings in the OS utilizing APis provided by the OS (Malik: ¶ [0028]), and a simplified administrative experience can be provided, which may be agnostic from the administrative stand point to the type of mobile device being managed (Malik: ¶ [0043]).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Jayanti and Malik discloses all the limitations of Claim 1. Jayanti further discloses wherein the client device executes an agent application that initiates execution of the local command (Jayanti: ¶ [0070] Each of endpoint devices 210 may include a secure container application that is configured to communicate with device access management system 120, ¶ [0071] secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120).
(Malik: ¶ [0038]), and MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]).

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Jayanti and Malik discloses all the limitations of Claim 1. Jayanti further discloses retrieving, by the client device, instruction code from a restricted access data store in the client device (Jayanti: ¶ [0071] endpoint devices 210 may
have access to information stored in data stores 160 to manage compliances based on remedial actions and/or instructions from device access management system 120…, secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120, also see ¶ [0165, 0166]).

Regarding Claim 7,
Claim 7 is dependent on Claim 6, and the combination of Jayanti and Malik discloses all the limitations of Claim 6. Jayanti further discloses wherein determining that the client device violates the compliance rule comprises detecting an unauthorized attempt to access the restricted access data store in the client device (Jayanti: ¶ [0157] Based on a compliance policy (e.g., the compliance policy identified at step 902), a non-compliance of a remote device may be detected, ¶ [0090] Non-compliances may include, for example, non-conforming password, installation of an unauthorized application, inactivity of use of a remote device, altering hardware or software on a remote device, ¶¶ [0047, 0137]).

Regarding Claim 8,
Jayanti discloses a system (Jayanti: ¶ [0051] Device access management system 120), comprising: at least one computing device (Jayanti: ¶ [0051] Device access management system 120 may be implemented in a computer system, which may comprise one or more computers and/or servers …); and 
an application executed by the at least one computing device, the application causing the at least one computing device to at least (Jayanti: ¶ [0068] device access management system 120 may include several subsystems and/or modules including compliance manager 232, identity manager 234, message handler 238, and device manager 240. These subsystems and modules may be implemented in software (e.g., program code, instructions executable by a processor), in hardware, or combinations thereof):
determine that a status of a client device violates a compliance rule associated with operation of the client device (Jayanti: ¶ [0157] Based on a compliance policy (e.g., the compliance policy identified at step 902), a non-compliance of a remote device may be detected), the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device  (Jayanti: ¶ [0137] Field 712 ("Non-Compliance(s)") may include information defining one or more non-compliances …, uninstalling an application (e.g., a required application) on a remote device, ¶ [0047] state of operation may indicate any of the following: when applications were installed, executed, and/or uninstalled, ¶ [0071] secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action), ¶ [0100] remedial actions may include, without limitation, preventing access to use of endpoint device 380 with an enterprise system, clearing memory accessible endpoint device 380, ¶ [0116] include an operating system (OS) version installed on a remote device, See also ¶ [0036]); 
in response to determining that the client device violates the compliance rule, send the status to a server (Jayanti: ¶ [0157] Based on a compliance policy (e.g., the compliance policy identified at step 902), a non-compliance of a remote device may be detected…, Device information obtained (e.g., device synchronization) from the remote device may be assessed to determine whether the state of the remote device and/or use of the remote device matches a non-compliance identified in the compliance policy, ¶ [0165] server 1012 may be adapted to run one or more services or software applications such as services and applications that may implement a device access management system for managing compliance of remote devices that access an enterprise system, ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices); 
remove access to enterprise resources accessible via the server (Jayanti: ¶ [0040] automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance,  ¶ [0010] Access to resources of an enterprise system may be controlled based on the different levels of compliance. Access may be inhibited for those resources not permitted ¶ [0013] an action to remedy a noncompliance may include preventing access to use of the remote device with the enterprise computer system or altering registration of the remote device to access the enterprise computer system, ¶ [0100] remedial actions may include, without limitation, preventing access to use of endpoint device 380 with an enterprise system…, Endpoint device 380 may perform a remedial action 358 in response to the message received from device access management system 120, See Fig. 2 – 204, 120, 150); and 
initiate execution of a local command on the client device in response to retrieving a command from a command queue (Jayanti: ¶ [0096] include an instruction or a command for initiating a remedial action, ¶ [0040] automatically remediate a non-compliance of a remote device by sending an instruction to the remote device, where the instruction causes the remote device to perform a remedial action for the noncompliance, ¶ [0071] endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions and/or instructions..., execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120, ¶ [0173] any necessary files for performing the functions attributed to server 1012 may be stored locally on server 1012 and/or remotely, ¶¶ [0139-0140]), the local command comprising a routine for restricting access to the hard disk storage device of the client device without user interaction (Jayanti: ¶ [0064] notification may include an instruction that causes the remote device to automatically perform a remedial action, ¶ [0096] a command for initiating a remedial action, and  ¶ [0142] a remedial action 716 may include locking a remote device identified as non-compliance, ¶¶ [0071, 0173]).
However, it is noted Jayanti does not explicitly disclose:
determine that a status of a client device violates a compliance rule associated with operation of the client device, the client device comprising an operating system that lacks an application native to the operating system for remotely effecting a complete data wipe of a storage device of the client device. (As noted above, Jayanti discloses uninstalled required applications lead to non-compliance of a device. See Jayanti ¶ [0137].  Jayanti further discloses a capability of receiving messages from the remote device access management system to perform a remedial action (e.g.,wipe 
However, Malik from the same or similar field of endeavor discloses as the claimed invention discloses that MDM system may communicate with certain mobile device operating system components or applications on the mobile device to change settings to comply with certain corporate policies (Malik: ¶ [0028]), status information can be gathered from an Android device by using an app on the phone/mobile device, which communicates with the device's OS via an API, to gather or maintain status information while running remote procedure calls can be used by an MDM server to communicate with the app on the mobile device (Malik: ¶ [0038]), enforce policies by sending certain actions to the device, such as remote wipe actions (including erasing all information from a device, or selectively erasing a portion of the information, such as sensitive date) (Malik: ¶ [0040]), if an action requires a remote wipe of the device, the action may be taken by sending a remote procedure call to the device, including sending it to an app or to the operating system of the device to carry out the responsive wipe of information (Malik: ¶ [0042]), and wiping the device back to factory settings or wiping a portion of data stored on the device when a device appears compromised or is reported missing…, limiting access can include preventing access, restricting access, preventing email access from the device; restricting access to corporate Wi-Fi, VPN etc.; restricting access to corporate documents on the device (Malik: ¶ [0031]).
(Malik: ¶ [0043]).

Regarding Claims 9 and 11-12,
Claims 9 and 11-12 are dependent on Claim 8, and the combination of Jayanti and Malik discloses all the limitations of Claim 8. The combination of Jayanti and Malik discloses all the limitations of Claims 9 and 11-12 as disclosed in Claims 2 and 4-5. Therefore, Claims 9 and 11-12 are rejected using the same rationales as discussed in Claims 2 and 4-5.

Regarding Claims 10,
Claim 10 is dependent on Claim 8, and the combination of Jayanti and Malik discloses all the limitations of Claim 8. Jayanti further discloses wherein the application further causes the at least one computing device to at least (Jayanti: ¶¶ [0051, 0068]): store the compliance rule on the client device (Jayanti: ¶ [0053] device access management system 120 may be coupled to or may include one or more data stores, e.g., data stores 160, ¶ [0059] Policies may be stored in and accessed from policy store 164 in data stores 160. Examples of policies may include, without limitation, enrollment policies, compliance policies, ¶ [0071] endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions, ¶ [0166] one or more of the components of system 1000 and/or the services provided by these components may also be implemented by one or more of the client computing devices 1002, 1004, 1006, and/or 1008, ¶ [0165]).

Regarding Claim 13,
Claim 13 is dependent on Claim 8, and the combination of Jayanti and Malik discloses all the limitations of Claim 8. The combination of Jayanti and Malik discloses all the limitations of Claim 13 as disclosed in Claim 7. Therefore, Claim 13 is rejected using the same rationales as discussed in Claim 7.

Regarding Claim 14,
Claim 14 is dependent on Claim 8, and the combination of Jayanti and Malik discloses all the limitations of Claim 8. Jayanti further discloses wherein the application further causes the at least one computing device to at least (Jayanti: ¶¶ [0051, 0068]): retrieve instruction code from a restricted access data store on the client device  (Jayanti: ¶ [0071] endpoint devices 210 may have access to information stored in data stores 160 to manage compliances based on remedial actions and/or instructions from device access management system 120…, secure container application 270 may be configured to execute one or more operations (e.g., execute a remedial action) based on an instruction from device access management system 120, also see ¶ [0165, 0166]).

Regarding Claim 15,
Jayanti discloses a non-transitory computer-readable medium embodying a program executable in at least one computing device, the program, when executed by the at least one computing device causes the at least one computing device to perform the operations of (Jayanti: ¶ [0011] instructions stored on a computer-readable medium, when executed by one or more processors, may cause the methods and operations described below to be implemented) and 

Regarding Claims 16-20,
Claims 16-20 are dependent on Claim 15, and the combination of Jayanti and Malik discloses all the limitations of Claim 15. The combination of Jayanti and Malik discloses all the limitations of Claims 16-20 as disclosed in Claims 2-6. Therefore, Claims 16-20 are rejected using the same rationales as discussed in Claims 2-6.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140053238-A1
US-20160286394-A1
US-20190141079-A1
US-10417454-B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
                                                                                                                                                                                                    /Jeremy S Duffield/Primary Examiner, Art Unit 2498